Citation Nr: 1307493	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  08-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than December 18, 2007 for the assignment of a 20 percent rating for manganese poisoning of the left lower extremity.  

2.  Entitlement to an effective date earlier than December 18, 2007 for the assignment of a 30 percent rating for manganese poisoning with mental manifestations.  

3.  Entitlement to an effective date earlier than December 18, 2007 for the assignment of a 40 percent rating for manganese poisoning of the left upper extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that, in pertinent part, increased the rating for manganese poisoning of the left lower extremity to 20 percent disabling, increased the rating for manganese poisoning with mental manifestations to 30 percent disabling, and increased the rating for manganese poisoning of the left upper extremity to 40 percent disabling.  

The Veteran was scheduled to present testimony at a local hearing before a Decision Review Officer in September 2009.  However, the Veteran cancelled the hearing.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2012). 

The Board remanded these claims for additional development in March 2012.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 





FINDINGS OF FACT

1.  A November 2005 rating decision granted service connection for manganese poisoning of the left lower extremity, and awarded a 0 percent rating, effective March 27, 1992.  A July 2006 rating decision increased the rating for manganese poisoning of the left lower extremity from 0 percent to 10 percent disabling, effective March 27, 1992.   

2.  The Veteran filed a claim for increased rating in December 2007.  A July 2008 rating decision increased the rating for manganese poisoning of the left lower extremity from 10 percent to 20 percent disabling, effective December 18, 2007. 

3.  There is no medical evidence of record dated earlier than December 18, 2007 which demonstrates that the Veteran would be entitled to a 20 percent disability rating for his service-connected manganese poisoning of the left lower extremity. 

4.  A December 1993 rating decision granted service connection for manganese poisoning with mental manifestations, and awarded a 10 percent rating, effective March 27, 1992.     

5.  The Veteran filed a claim for increased rating in December 2007.  A July 2008 rating decision increased the rating for manganese poisoning with mental manifestations from 10 percent to 30 percent disabling, effective December 18, 2007. 

6.  There is no medical evidence of record dated earlier than December 18, 2007 which demonstrates that the Veteran would be entitled to a 30 percent disability rating for his service-connected manganese poisoning with mental manifestations. 

7.  A May 2001 rating decision granted service connection for manganese poisoning of the left upper extremity, and awarded a 0 percent rating, effective March 27, 1992.     

8.  The Veteran filed a claim for increased rating in December 2007.  A July 2008 rating decision increased the rating for manganese poisoning of the left upper extremity from 0 percent to 40 percent disabling, effective December 18, 2007. 

9.  There is no medical evidence of record dated earlier than December 18, 2007 which demonstrates that the Veteran would be entitled to a 40 percent disability rating for his service-connected manganese poisoning of the left upper extremity. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 18, 2007 for the assignment of a 20 percent rating for manganese poisoning of the left lower extremity have not been met.  38 U.S.C.A. §§ 5101 , 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2012). 

2.  The criteria for an effective date earlier than December 18, 2007 for the assignment of a 30 percent rating for manganese poisoning with mental manifestations have not been met.  38 U.S.C.A. §§ 5101 , 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

3.  The criteria for an effective date earlier than December 18, 2007 for the assignment of a 40 percent rating for manganese poisoning of the left upper extremity have not been met.  38 U.S.C.A. §§ 5101 , 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2012). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in a November 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for earlier effective dates, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The November 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the types of evidence which impacts those determinations.  The claim was last readjudicated by the RO in October 2012.   

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA and private treatment records, VA examination reports, Social Security Administration (SSA) records, lay statements, and the Veteran's statements. 

Additionally, the prior remand instructions were substantially complied with.  Instructions included readjudication of the claims for earlier effective date and addressing of the Veteran's November 2006 statement.  The RO addressed all of these issues in an October 2012 supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The effective date of a grant of an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within a year from that date.  Otherwise, the effective date is the later of the date of increase in disability or the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997).  

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2012).    

However, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided also that the claim is received within one year after the increase.  In those cases, the Board must determine under the evidence of record the earliest date that the increased rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56705 (1998).   

The Veteran contends that he is entitled to an effective date earlier than December 18, 2007 for the assignment of a 20 percent rating for manganese poisoning of the left lower extremity, the assignment of a 30 percent rating for manganese poisoning with mental manifestations, and the assignment of a 40 percent rating for manganese poisoning of the left upper extremity.  

The Veteran's manganese poisoning of the left lower extremity is rated as 20 percent disabling under Diagnostic Code 8004-8520.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).  Diagnostic Code 8004 pertains to paralysis agitans.  Diagnostic Code 8520 pertains to paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).     

The Veteran's manganese poisoning with mental manifestations is rated as 30 percent disabling under Diagnostic Code 8004-9327.  Diagnostic Code 9327 pertains to an organic mental disorder and is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9327 (2012).   

The Veteran's manganese poisoning of the left upper extremity is rated as 40 percent disabling under Diagnostic Code 8004-8513.  Diagnostic Code 8513 peratins to paralysis of all radicular groups.  A 40 percent rating is warranted for moderate incomplete paralysis of the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2012).     
 
A November 2005 rating decision granted service connection for manganese poisoning of the left lower extremity, and awarded a 0 percent rating, effective March 27, 1992.  A July 2006 rating decision increased the rating for manganese poisoning of the left lower extremity from 0 percent to 10 percent disabling, effective March 27, 1992.  The Veteran filed a claim for increased rating on December 18, 2007.  A July 2008 rating decision increased the rating for manganese poisoning of the left lower extremity from 10 percent to 20 percent disabling, effective December 18, 2007, the date of the Veteran's claim for increased rating.

A December 1993 rating decision granted service connection for manganese poisoning with mental manifestations, and awarded a 10 percent rating, effective March 27, 1992.  The Veteran filed a claim for increased rating in December 2007.  A July 2008 rating decision increased the rating for manganese poisoning with mental manifestations from 10 percent to 30 percent disabling, effective December 18, 2007.

A May 2001 rating decision granted service connection for manganese poisoning of the left upper extremity, and awarded a 0 percent rating, effective March 27, 1992.  The Veteran filed a claim for increased rating in December 2007.  A July 2008 rating decision increased the rating for manganese poisoning of the left upper extremity from 0 percent to 40 percent disabling, effective December 18, 2007.

In determining whether the Veteran is entitled to an earlier effective date for the increased ratings, the pertinent questions are whether there are earlier dates as of which entitlement to the increased ratings are factually ascertainable.  The questions then are whether, based upon the evidence of record, it is factually ascertainable that the Veteran's manganese poisoning of the left lower extremity was 20 percent disabling one year prior to December 18, 2007, that his manganese poisoning with mental manifestations was 30 percent disabling one year prior to December 18, 2007, and that his manganese poisoning of the left upper extremity was 40 percent disabling one year prior to December 18, 2007.  Therefore, the Board may consider the period from December 18, 2006 to December 18, 2007 to determine if the increased ratings were warranted prior to the December 18, 2007 date of the increases.  38 C.F.R. § 3.400 (o)(2).  In this case, there is no medical evidence of record pertaining to the Veteran's service-connected manganese poisoning disabilities during the period in question.    

The Board finds that at no time after December 18, 2006 and prior to December 18, 2007 were any increases in disability commensurate with the currently assigned disability ratings factually ascertainable.  Indeed, there was no medical evidence of record during that time that pertained to manganese poisoning of the left lower extremity, manganese poisoning with mental manifestations, or manganese poisoning of the left upper extremity.  Accordingly, the Board finds that the evidence does not establish that prior to December 18, 2007, the Veteran would be entitled to a 20 percent rating for his manganese poisoning of the left lower extremity, a 30 percent rating for his manganese poisoning with mental manifestations, or a 40 percent rating for his manganese poisoning of the left upper extremity.   

As the evidence does not show that the Veteran's manganese poisoning of the left lower extremity met the criteria for a 20 percent rating prior to December 18, 2007, an earlier effective date for the 20 percent evaluation is not warranted because a factually ascertainable increase in disability to the 20-percent level was not shown prior to December 18, 2007.  Similarly, an earlier effective date prior to December 18, 2007 for the 30 percent evaluation for manganese poisoning with mental manifestations is not warranted because a factually ascertainable increase in disability to the 30-percent level was not shown prior to December 18, 2007.  Likewise, an earlier effective date prior to December 18, 2007 for the 40 percent evaluation for manganese poisoning of the left upper extremity is not warranted because a factually ascertainable increase in disability to the 40-percent level was not shown prior to December 18, 2007.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
  

ORDER

An effective date earlier than December 18, 2007 for the assignment of a 20 percent rating for manganese poisoning of the left lower extremity is denied.  

An effective date earlier than December 18, 2007 for the assignment of a 30 percent rating for manganese poisoning with mental manifestations is denied.  

An effective date earlier than December 18, 2007 for the assignment of a 40 percent rating for manganese poisoning of the left upper extremity is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


